Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 1 of 30 Page ID #:441



     1 GRANT & EISENHOFER P.A.
       M. Elizabeth Graham (SBN 143085)
     2 One Market Street
       Spear Tower, 36th Floor
     3 San Francisco, California 94105
       Tel: 415-293-8210
     4 Fax: 415-789-4367
       egraham@gelaw.com
     5

     6   Additional Counsel for Plaintiff on
         Signature Page
     7
                              UNITED STATES DISTRICT COURT
     8                       CENTRAL DISTRICT OF CALIFORNIA
                                   WESTERN DIVISION
     9

    10    ROSETTE PAMBAKIAN,                          CASE NO. 2:19-cv-07053
    11
                                  Plaintiff,          PLAINTIFF’S OPPOSITION TO
    12
                                                      DEFENDANTS’ MOTION TO
              v.
    13                                                COMPEL ARBITRATION AND
          GREGORY BLATT, et al.                       DISMISS OR STAY LITIGATION
    14

    15                            Defendants.         Judge: Hon. Michael W. Fitzgerald
                                                      Courtroom: 5A
    16
                                                      Date: November 4, 2019
    17                                                Time: 10:00 a.m.
    18
               TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    19
               PLEASE TAKE NOTICE that on November 4, 2019, at 10:00 a.m., or as
    20
         soon thereafter as the parties may be heard, in Courtroom 5A of the United States
    21
         District Court for the Central District of California, located at 350 West First Street,
    22
         10th Floor, Los Angeles, California, Plaintiff, Rosette Pambakian, requests this
    23
         court for an Order denying Defendants’ Motion to Compel Arbitration and to
    24
         Dismiss or Stay Litigation [Doc. 30].
    25

    26

    27

    28

         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                     Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 2 of 30 Page ID #:442



     1                                         TABLE OF CONTENTS
     2                                                                                                           Page
     3   TABLE OF AUTHORITIES .................................................................................. ii
     4   I.   INTRODUCTION ........................................................................................ 1
         II.  STATEMENT OF FACTS........................................................................... 2
     5
              A.  PLAINTIFF WAS SEXUALLY ASSAULTED BY BLATT, AND IAC
     6            AND MATCH FAILED TO CONDUCT A MEANINGFUL INVESTIGATION
                  INTO THE ASSAULT ............................................................................. 2
     7        B.  THE AGREEMENT WAS FOISTED UPON PLAINTIFF UNDER
                  OPPRESSIVE CIRCUMSTANCES AND SUSPICIOUS TIMING .................... 5
     8
              C.  AFTER PLAINTIFF FILED THE SEXUAL ASSAULT COMPLAINT,
     9            DEFENDANT BLATT FILED A RETALIATORY DEFAMATION SUIT
                  AGAINST PLAINTIFF IN FEDERAL COURT ............................................ 6
    10        D.  DEFENDANTS’ DEMANDS FOR ARBITRATION WITH THE AAA ARE
                  CURRENTLY STAYED........................................................................... 7
    11
              E.  THE NEW YORK VALUATION LAWSUIT IS UNRELATED TO
    12            PLAINTIFF’S SEXUAL ASSAULT CLAIMS .............................................. 7
         III. ARGUMENT ............................................................................................... 8
    13
              A.  THE COURT MUST DECIDE WHETHER A VALID ARBITRATION
    14            AGREEMENT EXISTS AND WHETHER IT ENCOMPASSES CLAIMS
                  ARISING FROM THE ASSAULT ............................................................. 8
    15        B.  THE COURT SHOULD DENY THE MOTION BECAUSE THE
                  AGREEMENT IS INVALID AND UNENFORCEABLE ............................... 10
    16
                  1.    The Agreement Does Not Apply Retroactively To
    17                  Plaintiff’s Claims ................................................................... 10
                  2.    The Agreement Is Unconscionable ....................................... 12
    18
                        (a) The Agreement Is Procedurally Unconscionable........ 14
    19                  (b) The Agreement Is Substantively Unconscionable ...... 17
    20                  (c) Public Policy Concerns Warrant Denying The
                               Motion To Compel Arbitration ................................... 21
    21        C.  DEFENDANTS CANNOT ENFORCE THE AGREEMENT BECAUSE THEY
                  ARE IN BREACH ................................................................................ 21
    22
              D.  BLATT WAIVED HIS RIGHT TO ENFORCE THE AGREEMENT ............. 23
    23        E.  DEFENDANTS’ EQUITABLE ESTOPPEL ARGUMENT MUST
                  BE REJECTED .................................................................................... 24
    24
         IV. CONCLUSION .......................................................................................... 25
    25

    26

    27

    28
                                                                 i
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                                       Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 3 of 30 Page ID #:443



     1                                       TABLE OF AUTHORITIES
     2                                                                                                         Page(s)
     3   Cases
     4   Armendariz v. Foundation Health Psychcare Services, Inc.,
           24 Cal. 4th 83 (2000) ................................................................................. 13, 14
     5
         Armstrong v. Michaels Stores, Inc.,
     6     2018 WL 6505997 (N.D. Cal. Dec. 11, 2018) .................................................. 9
     7 Aviles v. Quik Pick Express, LLC,
          2015 WL 9810998 (C.D. Cal. Dec. 3, 2015) (Fitzgerald, J.),
     8    vacated on other grounds, 703 F. App’x 631 (9th Cir. 2017) .......................... 9
     9   Bischoff v. DirecTV, Inc.,
            180 F. Supp. 2d 1097 (C.D. Cal. 2002) ........................................................... 13
    10
         Boucher v. Alliance Title Co., Inc.,
    11     127 Cal. App. 4th 262 (2005) .......................................................................... 25
    12   Brennan v. Opus Bank,
            796 F.3d 1125 (9th Cir. 2015) ......................................................................... 18
    13
         Brown v. Dillard’s, Inc.,
    14      430 F.3d 1004 (9th Cir. 2005) ............................................................... 8, 21, 22
    15   Bustamante v. Intuit, Inc.,
           141 Cal. App. 4th 199 (2006) .......................................................................... 15
    16
         Carbajal v. CWPSC, Inc.,
    17     245 Cal. App. 4th 227 (2016) .......................................................................... 20
    18   Circuit City Stores, Inc. v. Adams,
            279 F.3d 889 (9th Cir. 2002) ..................................................................... 14, 18
    19
         Davis v. O’Melveny & Myers,
    20     485 F.3d 1066 (9th Cir. 2007) (abrogated on other grounds) ......................... 17
    21   De La Torre v. CashCall,
           5 Cal. 5th 966, 976 .................................................................................... 17, 18
    22
         Eiess v. USAA Fed. Sav. Bank,
    23      2019 WL 3997463 (N.D. Cal. Aug. 23, 2019) .................................................. 9
    24   Fitz v. NCR Corp.,
            118 Cal. App. 4th 702 (2004) ................................................................... passim
    25
         Flores v. Nature’s Best Distribution, LLC,
    26      7 Cal. App. 5th 1, 10-11 (2016) ...................................................................... 15
    27   Goldman v. KMPG LLP,
           173 Cal. App. 4th 209 (2009) .......................................................................... 25
    28
                                                                 ii
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                                         Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 4 of 30 Page ID #:444


         Goldman, Sachs & Co. v. City of Reno,
     1     747 F.3d 733 (9th Cir. 2014) ............................................................................. 9
     2   Gutierrez v. Autowest, Inc.,
           114 Cal. App. 4th 84 (2003) ............................................................................ 16
     3
         Harper v. Ultimo,
     4     113 Cal. App. 4th 1402 (2003) .................................................................. 15, 16
     5   Ingle v. Circuit City Stores, Inc.,
            328 F.3d 1165 (9th Cir. 2003) ................................................................... 17, 18
     6
         Lifescan, Inc. v. Premier Diabetic Servs., Inc.,
     7      363 F.3d 1010 (9th Cir. 2004) ........................................................................... 8
     8   Long v. Fid. Water Sys., Inc.,
           2000 WL 989914 (N.D. Cal. May 26, 2000) .................................................. 11
     9
         Magno v. College Network, Inc.,
    10     1 Cal. App. 5th 277, 284 (2016) ...................................................................... 17
    11   Martin v. Yasuda,
           829 F.3d 1118 (9th Cir. 2016) ................................................................... 23, 24
    12
         Mercuro v. Superior Court,
    13     96 Cal. App. 4th 167, 176 (2002) .................................................................... 19
    14   Mohebbi v. Khazen,
           2014 WL 6845477 (N.D. Cal. Dec. 4, 2014) .................................................. 11
    15
         Morse v. ServiceMaster Global Holdings Inc.,
    16     2012 WL 4755035 (N.D. Cal. Oct. 4, 2012) ............................................. 10, 12
    17   Nagrampa v. MailCoups, Inc.,
           469 F.3d 1257 (9th Cir. 2006) ........................................................................... 8
    18
         Neal v. State Farm Ins. Cos.,
    19     188 Cal. App. 2d 690 (1961) ........................................................................... 13
    20   Oracle Am., Inc. v. Myriad Grp. A.G.,
           724 F.3d 1069 (9th Cir. 2013) ........................................................................... 9
    21
         Patterson v. ITT Consumer Financial Corp.,
    22      14 Cal. App. 4th 1659 (1993) .......................................................................... 16
    23   Peleg v. Neiman Marcus Grp., Inc.,
            204 Cal. App. 4th 1425 (2012) ........................................................................ 18
    24
         Pinnacle Museum Tower Assn. v. Pinnacle Market Development (US),
    25      LLC,
            55 Cal. 4th 223 (2012) ..................................................................................... 14
    26
         Russell v. Citigroup, Inc.,
    27     748 F.3d 677 (6th Cir. 2014) ........................................................................... 11
    28
                                                                 iii
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                                          Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 5 of 30 Page ID #:445


         Salgado v. Carrows Rests., Inc.,
     1      33 Cal. App. 5th 356 (2019) ............................................................................ 12
     2   Sanchez v. Valencia Holding Co., LLC,
            61 Cal.4th 899 (2015) ...................................................................................... 15
     3
         Sanchez v. W. Pizza Enterprises, Inc.,
     4      172 Cal. App. 4th 154 (2009) (abrogated on other grounds) .......................... 23
     5   Sanfilippo v. Tinder, Inc.,
            2018 WL 6681197 (C.D. Cal. Dec. 18, 2018) ................................................ 12
     6
         Steiner v. Horizon Moving Sys., Inc.,
     7      2008 WL 4822774 (C.D. Cal. Oct. 30, 2008) ................................................. 24
     8   Stirlen v. Supercuts, Inc.,
             51 Cal. App. 4th 1519 (1997) .......................................................................... 13
     9
         In re TFT-LCD (Flat Panel) Antitrust Litig.,
    10       2011 WL 3353867 (N.D. Cal. Aug. 3, 2011) .................................................. 11
    11   Tompkins v. 23andMe, Inc.,
           2014 WL 2903752 (N.D. Cal. June 25, 2014) .................................................. 9
    12
         Wiz Tech., Inc. v. Coopers & Lybrand,
    13     106 Cal. App. 4th 1 (2003) ........................................................................ 21, 23
    14   Statutes
    15   9 U.S.C. § 2............................................................................................................. 8
    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                                      iv
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                                                 Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 6 of 30 Page ID #:446



     1   I.    INTRODUCTION
     2         Plaintiff Rosette Pambakian’s claims all stem from the 2016 sexual assault
     3   that Ms. Pambakian suffered at the hands of Defendant Greg Blatt in a hotel room
     4   after a Tinder holiday party, and the subsequent cover-up by Defendants Match
     5   and IAC, whose interest was in protecting Blatt, their CEO, rather than Ms.
     6   Pambakian. The claims cannot be shoehorned into an employment arbitration
     7   agreement that only became effective more than a year after these events (the
     8   “Agreement”). That Agreement does not cover her claims here.
     9         Further, the Agreement itself is unenforceable under California law. Match
    10   and IAC surreptitiously acquired Plaintiff’s signature on the Agreement, as
    11   discussed herein. Ms. Pambakian was duped into signing this Agreement only
    12   after she refused an offer of money to resolve the incident and refused to sign a
    13   Non-Disclosure Agreement (“NDA”) pertaining to the assault.          Moreover, the
    14   Agreement contains numerous terms that courts routinely find unconscionable as
    15   a matter of law.
    16         Finally, Defendants have forfeited their right to arbitrate by repeatedly
    17   breaching the Agreement. This alone forms a basis for denial of Defendants’
    18   motion to compel employment arbitration.
    19         Defendants’ motion ignores these critical points and spins facts in an
    20   unfortunate effort to silence a victim of a physical sexual assault. While such an
    21   effort is not new, as is seen all too often now in the wake of the #MeToo movement,
    22   it should not be countenanced. Keeping Plaintiff’s story behind closed arbitration
    23   doors will prevent the public from knowing the truth about Mr. Blatt’s conduct.
    24   Plaintiff has bravely sacrificed her reputation, livelihood, and personal privacy in
    25   her effort to hold Defendants accountable for their misconduct. The Court should
    26   not let Defendants’ tactics cause Plaintiff any more harm than she has already
    27   endured. The Motion should be denied.
    28
                                                   1
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                  Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 7 of 30 Page ID #:447



     1   II.    STATEMENT OF FACTS
     2          A.      PLAINTIFF WAS SEXUALLY ASSAULTED BY BLATT, AND IAC AND
                        MATCH FAILED TO CONDUCT A MEANINGFUL INVESTIGATION
     3                  INTO THE ASSAULT
     4          Plaintiff Rosette Pambakian was one of the longest-standing female
     5   executives at Tinder and a vital part of the growth and success of the Company.
     6   ¶¶1-2, 13.1 As Head of Communications, she helped build the Company into one
     7   of the most successful online dating apps on the market. Id.
     8          On December 9, 2016, Ms. Pambakian attended a holiday party for Tinder
     9   employees at the SLS Hotel, Beverly Hills, in Los Angeles, California. ¶15.
    10   During the party, Defendant Blatt aggressively approached Plaintiff and, in an
    11   extremely lewd and suggestive voice, told Plaintiff that he “gets hard” every time
    12   he looks at her and asked her to “get out of here” together, which made Plaintiff
    13   believe that Blatt was propositioning her for sex. ¶16. Plaintiff was not only
    14   extremely uncomfortable, but also alarmed that Blatt might actually act on this
    15   unwanted sexual advance. Id. She quickly left the party with two friends and
    16   colleagues (referred to as Witness 1 and Witness 2) and went upstairs to Witness
    17   1’s hotel room to escape the awkward and uncomfortable situation with Blatt. Id.
    18          Blatt, however, persisted in pursuing Plaintiff. Around 2:00 a.m. that night,
    19   Blatt texted Witness 1, Blatt’s Executive Assistant, looking for them.                     ¶17.
    20   Plaintiff asked Blatt’s assistant not to tell Blatt where they were, but she did. Id.
    21   Several minutes later, there was a knock at the hotel room door. Id. When Witness
    22   1 opened the door, Blatt immediately climbed on top of Plaintiff, who was sitting
    23   on the bed, and, in front of both colleagues (who were also Plaintiff’s
    24   subordinates), pulled her backwards onto the bed so that they were laying down
    25   and he was pressing against her. ¶18. Blatt draped his arm over Plaintiff, forcibly
    26   grabbing her breasts and upper thighs, and began kissing her shoulders, neck and
    27
         1
          Unless otherwise noted, citations to “¶__” refer to paragraphs in Plaintiff’s Complaint in this
    28   action. See Graham Decl. Ex. 1.
                                                        2
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                            Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 8 of 30 Page ID #:448



     1   chest. Id. Plaintiff did not consent to any of this behavior and was completely
     2   aghast. Blatt then called for someone to “turn off the lights.” Id. Acutely aware
     3   that her two subordinates were standing right there witnessing Blatt’s horrific
     4   behavior, Plaintiff attempted to diffuse the situation by pulling away from Blatt,
     5   stating something to the effect of, “Ok, we’re all hungry; I’m going to order food.”
     6   Id. Blatt finally let her up from the bed. Id.
     7         Blatt’s unwanted advances, however, did not stop there. While they were
     8   all waiting for the food to arrive, Blatt again pushed Plaintiff down onto the bed
     9   and began fondling and attempting to kiss her. ¶19. In an effort to fight off Blatt’s
    10   unwanted sexual contact and escape, Plaintiff announced that it was time to leave
    11   and extracted herself from Blatt’s grasp. Id. Witness 1 begged Plaintiff not to
    12   leave her alone with Blatt, so Plaintiff and Witness 2 waited with her in the hotel
    13   room until Blatt left the premises in his car service before they each caught their
    14   respective rides home. Id. Plaintiff did not consent to any of these unwanted
    15   sexual encounters with Blatt and was extremely distraught by what took place.
    16         Given Blatt’s position as both her boss and the CEO of Tinder and Match,
    17   Plaintiff knew that Blatt was a powerful man, and she had serious trepidations
    18   about making the details of her sexual assault public. ¶¶20-21. She spent many
    19   years cultivating her reputation in the tech industry and feared losing everything
    20   she had worked so hard for over the years. Id. To preserve both her own reputation
    21   and the reputation of Tinder, a company she cared deeply about, the next morning
    22   she asked her colleagues not to tell anyone about the assault. ¶¶21-22.
    23         Two days after the sexual assault, Blatt called Plaintiff into his office to
    24   apologize for his actions on the night of the party. ¶23. Because Plaintiff knew
    25   that she had to report to Blatt as CEO of Tinder and was concerned about the
    26   repercussions on her reputation if the assault were made public, Plaintiff decided
    27   to try and put the ordeal behind her and agreed to never speak of it again. Id.
    28
                                                    3
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                   Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 9 of 30 Page ID #:449



     1         A few days later, Plaintiff told her supervisor, Vice President of Public
     2   Affairs for Match, about the assault. Id at ¶25. Although distraught, Plaintiff, a
     3   truly loyal employee, was concerned about the real possibility of a Tinder PR crisis
     4   if the situation became public, given that there were two witnesses. Id. Plaintiff’s
     5   supervisor never reported Plaintiff’s situation to human resources. ¶¶26-27.
     6         In April 2017, Sean Rad, former CEO and then-Chairman of Tinder, got
     7   wind of the incident from multiple sources, including indirectly from Witness 1.
     8   ¶28. Rad asked Plaintiff about the rumors, and she confirmed and recounted the
     9   sexual assault as it happened at the hotel that night. Id. Mr. Rad reported
    10   Defendant Blatt’s sexual assault of Plaintiff to the General Counsel for Defendant
    11   IAC and Chief Legal Officer of Defendant Match. ¶29.
    12         On April 30, 2017, Plaintiff was approached by the Chief Human Resources
    13   Officer at Match and Tinder to discuss the assault. ¶37. After assurances of
    14   confidentiality, Plaintiff recounted her assault to the head of HR and Chief Legal
    15   Officer of Match. ¶38. Approximately three days later, on May 3, Plaintiff again
    16   recounted her assault to the Vice President and Associate General Counsel of IAC.
    17   ¶40. One day later, on May 4, Blatt reached out to Plaintiff and Witness 1 asking
    18   them to join him on a video conference. ¶41. Plaintiff did not attend the video
    19   conference, but Witness 1 did. ¶42. After the video conference, Witness 1 told
    20   Plaintiff that she no longer wanted to cooperate with the investigators because Blatt
    21   told her he was truly sorry and begged her not to continue with the investigation,
    22   as it would ruin his life and family. Id. After speaking with Witness 1, Plaintiff
    23   told the Chief Human Resources Officer that she no longer felt comfortable
    24   discussing the assault until she consulted with a lawyer, as it was clear that her
    25   confidentiality had been breached and they were releasing information to her
    26   attacker. ¶43. Following this communication, Plaintiff was never contacted about
    27   the investigation again. Id.
    28
                                                   4
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                   Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 10 of 30 Page ID #:450



     1         The investigation, however, was a sham. Defendants IAC and Match were
     2   required under their own policies to conduct a meaningful investigation into “all
     3   relevant facts,” but they failed to do so. ¶51. The investigation was spearheaded
     4   by two biased executives who were loyal to Blatt. ¶29. One of the two eye
     5   witnesses to the assault, Witness 2, was never interviewed, presumably because he
     6   was Plaintiff’s employee and not seen as loyal to Blatt. ¶45.
     7         B.     THE AGREEMENT WAS FOISTED UPON PLAINTIFF
                      UNDER OPPRESSIVE CIRCUMSTANCES AND SUSPICIOUS TIMING
     8

     9         In July 2017, Plaintiff was alerted that a reporter was investigating a story
    10   about sexual misconduct involving a high-level Match executive at Tinder. ¶46.
    11   In August or September 2017, Plaintiff learned that the reporter was still
    12   investigating and that the story was about her assault. Id. Plaintiff informed Blatt
    13   and the Chief Human Resources Officer about the reporter’s inquiry.              ¶47.
    14   Plaintiff’s attacker, Defendant Blatt, asked Plaintiff to talk with the reporter and
    15   discuss how well Tinder was combatting sexual harassment at the Company and
    16   to try throwing her off the story. Id. Plaintiff refused to speak with the reporter
    17   directly to help cover up her own assault, so she directed the reporter to the Head
    18   of Communications at IAC. Id.
    19         After refusing to help cover up her assault in the press, in October 2017,
    20   Plaintiff was approached by the Chief Human Resources Officer of Match with an
    21   NDA. ¶48. Match offered Plaintiff an increase in compensation in exchange for
    22   her silence about Blatt’s sexual assault, but she refused to sign. Id. Approximately
    23   two months later, in December 2017, Plaintiff learned that Blatt was resigning as
    24   Tinder’s CEO and that it was likely because she would not sign the NDA. ¶49.
    25   Also in December, unbeknownst to Tinder employees, including Plaintiff, Match
    26   adopted an alternative dispute resolution (“ADR”) program. Alcala Decl., Ex. B,
    27   Alcala-8.
    28
                                                   5
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                  Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 11 of 30 Page ID #:451



     1          Just one month after Blatt purportedly resigned,2 in January 2018, Plaintiff
     2   received an email containing a link to a DocuSign file with multiple Match and
     3   IAC policies, including, in order: (1) The Code of Business and Conduct and
     4   Ethics, (2) Securities Trading Policy, (3) Accounting and Auditing Matters, (4)
     5   Harassment, and (5) Alternative Dispute Program. Pambakian Decl. at ¶¶1, 6, Ex.
     6   1. Plaintiff was asked to answer questions at the end of each electronic file to
     7   indicate her understanding of each policy except for one—the Alternative Dispute
     8   Program. Id. at Ex. 1. IAC and Match never explained to Plaintiff or the other
     9   employees that these new policies contained an arbitration agreement. Id. at ¶2.
    10   There was no opportunity for Plaintiff or others to ask questions or negotiate any
    11   of the terms. Id. Plaintiff was forced to complete all sections of the DocuSign file,
    12   including signing the summary of the Agreement, in order to complete the file by
    13   Defendants’ specified deadline. Id. at ¶3.
    14          C.     AFTER PLAINTIFF FILED THE SEXUAL ASSAULT COMPLAINT,
                       DEFENDANT BLATT FILED A RETALIATORY DEFAMATION SUIT
    15                 AGAINST PLAINTIFF IN FEDERAL COURT
    16          On August 5, 2019, Plaintiff filed suit against Defendants Blatt, IAC and
    17   Match in the Superior Court of California, Los Angeles County. Graham Decl.,
    18   ¶4, Ex. 1. On August 13, Defendants removed the Complaint to this Court. Id. at
    19   ¶5, Ex. 2. The same day, Blatt filed a retaliatory Complaint against Plaintiff and
    20   Sean Rad for defamation and conspiracy in the Central District of California
    21   seeking damages in excess of $50 million. Id. at ¶6, Ex. 3. This suit is premised
    22   entirely upon statements that Ms. Pambakian and Sean Rad made in 2018
    23   pertaining to allegations about the assault in a New York lawsuit. It is clear to
    24   Plaintiff that this suit is another tacit threat, and yet another effort to silence her
    25   from telling the truth concerning the assault.
    26

    27   2
           While Defendants claim that Blatt “resigned” in December 2017, he retained his Tinder and
         Match email accounts, worked at IAC offices for several months, and continued to be actively
    28   involved in IAC/Match business. Graham Decl., Ex. 1, ¶50.
                                                       6
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                        Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 12 of 30 Page ID #:452



     1         D.     DEFENDANTS’ DEMANDS FOR ARBITRATION WITH THE AAA ARE
                      CURRENTLY STAYED
     2

     3         On August 19, 2019, Defendants’ counsel contacted Plaintiff’s counsel to
     4   set up a meet-and-confer teleconference regarding Defendants’ planned Motion.
     5   Graham Decl., ¶8, Ex. 4. On August 20, 2019, Plaintiff received a letter from
     6   Daphne Crayne at the American Arbitration Association (“AAA”) addressed to all
     7   parties regarding the administration of arbitration in this case. Id. at ¶9, Ex. 5.
     8   Plaintiff was neither consulted nor made aware that Defendants intended to file a
     9   Demand for Arbitration or that they had already done so five days earlier on August
    10   15. Id. at ¶¶7, 9. On September 4, 2019, after confirming that the Motion was
    11   pending in this Court, AAA stayed the administration of arbitration for 60 days,
    12   and it is currently stayed. Id. at ¶¶11-12; Alderson Decl. ¶¶4-7.
    13         E.     THE NEW YORK VALUATION LAWSUIT IS UNRELATED TO
                      PLAINTIFF’S SEXUAL ASSAULT CLAIMS
    14

    15         Contrary to Defendants’ posturing in the Motion, the pending litigation in
    16   New York state court (the “Valuation Case”) is unrelated to Plaintiff’s claims here.
    17   As described in the Motion, the “gravamen of that complaint is that…a higher
    18   value should have been assigned to Tinder.” Mot. at 11-12. The complaint in the
    19   Valuation Case briefly recounts Blatt’s alleged misconduct—and Defendants’
    20   sham investigation into it—as part of alleging the extent of Defendants’ scheme to
    21   devalue Tinder. Plaintiff’s sexual assault does not give rise to a single claim or
    22   cause of action in the Valuation Case.
    23         It was also in the context of the Valuation Case that Plaintiff learned for the
    24   first time that Defendants were claiming that she had signed a purportedly
    25   enforceable employment arbitration agreement. After filing the Valuation Case
    26   containing the above-referenced allegations in August 2018, Plaintiff was forced
    27   to go on administrative leave at Tinder. ¶61. Shortly thereafter, Defendants Match
    28   and IAC presented Plaintiff’s counsel in that action with the Agreement.
                                                   7
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                     Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 13 of 30 Page ID #:453



     1   Pambakian Decl., ¶6. Plaintiff was not previously aware that she had signed an
     2   agreement to arbitrate.         Id.   Upon advice of counsel, Plaintiff voluntarily
     3   discontinued her claims in the Valuation Case without prejudice. Id. at ¶7. Despite
     4   Defendants’ mischaracterizations to the contrary, Plaintiff did not admit “to the
     5   press that she did so because Match’s policy requires arbitration.” Mot. at 12:9-
     6   10.3
     7   III.   ARGUMENT
     8          A.      THE COURT MUST DECIDE WHETHER A VALID ARBITRATION
                        AGREEMENT EXISTS AND WHETHER IT ENCOMPASSES CLAIMS
     9                  ARISING FROM THE ASSAULT
    10          As Defendants themselves admit, there is no dispute that the Court must
    11   decide “whether a valid arbitration agreement exists and, if so, whether the
    12   agreement encompasses the dispute at issue.” Lifescan, Inc. v. Premier Diabetic
    13   Servs., Inc., 363 F.3d 1010, 1012 (9th Cir. 2004) (cited in Mot. at 13:21-23). Under
    14   the Agreement, only questions about the “scope and application” of the Agreement
    15   are arbitrable. Alcala Decl., Ex. B, § 13. Plaintiff’s arguments concerning the
    16   validity or enforceability of the Agreement, however, fall squarely within the
    17   purview of the Court—not an arbitrator—to decide.4
    18          This Court’s authority does not change merely because of the Agreement’s
    19   purported “invocation of the rules of AAA.” Mot. at 16 n.5. While incorporation
    20   3
           In the interview cited by Defendants, Plaintiff states: “Just months after cheating Tinder
    21   employees out of billions of dollars, IAC / Match tried changing its policies in an attempt to
         force all current employees out of a public courtroom before a jury and into secret arbitration.
    22   IAC / Match did this only after carrying out their scheme. Let me be very clear: IAC / Match
         will be held accountable and we will continue to support the lawsuit 100% as it unfolds in New
    23   York state court.” See Four Tinder Plaintiffs Drop Out of Lawsuit Because Match Might Have
         Quietly Changed Their Contracts, The Verge (as updated September 4, 2018), available at
    24   https://www.theverge.com/2018/8/31/17805622/tinder-match-group-iac-lawsuit-plaintiffs-
         withdraw.
    25   4
           An action to enforce an arbitration agreement is subject to the same defenses as any other
         breach of contract action. See 9 U.S.C. § 2; Brown v. Dillard’s, Inc., 430 F.3d 1004, 1010 (9th
    26   Cir. 2005). Because this is a diversity action, the enforceability of the contract is governed by
         California law. Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1280 (9th Cir. 2006). Plaintiff
    27   may assert defenses against all Defendants, regardless of whether they are a party to, or a third
         party beneficiary of, the Agreement. See 1 Witkin, Summary 11th Contracts § 715 (2019) (“any
    28   defense of the promisor against the promisee may be set up against the beneficiary”).
                                                          8
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                            Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 14 of 30 Page ID #:454



     1   of AAA rules may constitute “clear and unmistakable evidence that the parties
     2   agreed to arbitrate arbitrability” under certain circumstances, this is not one of
     3   those circumstances. See Oracle Am., Inc. v. Myriad Grp. A.G., 724 F.3d 1069,
     4   1074 (9th Cir. 2013). First, the Agreement does not incorporate the AAA rules; it
     5   merely notes that AAA rules are one of many ADR rules that may apply at the
     6   discretion of the parties. Alcala Decl., Ex. B, § 6.5 Second, under standard contract
     7   interpretation principles, the express delegation of issues about the “scope and
     8   application” of the Agreement bars any implication that the broader AAA
     9   delegation rules somehow apply. Finally, as this Court—along with “the majority
    10   of district courts in the Ninth Circuit,” Eiess v. USAA Fed. Sav. Bank, 2019 WL
    11   3997463, at *7 (N.D. Cal. Aug. 23, 2019)—has previously held, even express
    12   incorporation of specific ADR rules does not constitute “clear and unmistakable”
    13   evidence of delegating arbitrability where the party against whom enforcement is
    14   sought is an “inexperienced individual[], untrained in the law.” Aviles v. Quik Pick
    15   Express, LLC, 2015 WL 9810998, at *6 (C.D. Cal. Dec. 3, 2015) (Fitzgerald, J.),
    16   vacated on other grounds, 703 F. App’x 631 (9th Cir. 2017); see also Tompkins v.
    17   23andMe, Inc., 2014 WL 2903752, at *11-12 (N.D. Cal. June 25, 2014). Given
    18   the clear “presumption that courts will decide which issues are arbitrable,” the
    19   Agreement’s mere reference to AAA rules that may apply in a contract that already
    20   expressly delineates the scope of delegation does not constitute “clear and
    21   unmistakable” evidence that Plaintiff—a woman not sophisticated in legalese and
    22   unfamiliar with alternative dispute resolution prior to this action—agreed to
    23   delegate the disputes raised in this Opposition to an arbitrator. See Goldman, Sachs
    24   & Co. v. City of Reno, 747 F.3d 733, 738 (9th Cir. 2014) (emphasis added) (citation
    25   omitted); Armstrong v. Michaels Stores, Inc., 2018 WL 6505997, at *8 (N.D. Cal.
    26   Dec. 11, 2018) (the “clear and unmistakable standard is a high bar, and in the face
    27   5
           For the avoidance of doubt that the Agreement does not expressly incorporate AAA rules, the
         Agreement references the “ADR provider” elsewhere in the Agreement—not the AAA. See,
    28   e.g., Alcala Decl., Ex. B, § 7.
                                                        9
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                         Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 15 of 30 Page ID #:455



     1   of ambiguity, courts should be reluctant to find delegation to the arbitrator”);
     2   Pambakian Decl., ¶4.
     3          B.     THE COURT SHOULD DENY THE MOTION BECAUSE THE
                       AGREEMENT IS INVALID AND UNENFORCEABLE
     4
                       1.     The Agreement Does Not Apply Retroactively To
     5                        Plaintiff’s Claims
     6          Plaintiff’s claims are not subject to arbitration because they predate the
     7   Agreement. Plaintiff was sexually assaulted by Blatt in 2016, and Defendants
     8   conducted their sham “investigation” into the circumstances surrounding Blatt’s
     9   assault in 2017. SOF §§ A-B; ¶¶15-19, 37-40. However, the Agreement did not
    10   become effective until February 1, 2018, years after Plaintiff’s claims first accrued.
    11   Alcala Decl. Ex. B, § 16.6. Defendants, nonetheless, argue that “Plaintiff’s claims
    12   are covered under the Agreement” because the Agreement applies retroactively.
    13   Mot. at 14. This argument is wholly unsupported and should be rejected.
    14          The Agreement’s plain terms establish that it does not apply retroactively.
    15   The Agreement covers “all claims or controversies involving or in any way
    16   concerning Associate’s application with, employment with, or termination from,
    17   the Company.” Alcala Decl., Ex. B, § 2. The operative verbs in this clause—
    18   “involving” and “concerning”—are each present participles, which “typically
    19   express present action,” not past action.6 Courts considering similar arbitration
    20   provisions containing present participles have held that these provisions only apply
    21   prospectively, not retroactively as Defendants argue. For example, in Morse v.
    22   ServiceMaster Global Holdings Inc., the court held that an arbitration agreement
    23   that applied to claims “‘arising out of or related to Employee’s employment’” did
    24   not apply retroactively because “use of the present participle ‘arising’ makes it
    25   clear that it applies to claims that may arise going forward, not claims that have
    26   already accrued.” 2012 WL 4755035, at *5 (N.D. Cal. Oct. 4, 2012). Just like in
    27
         6
                 See        Merriam-Webster,         available       at   https://www.merriam-
    28   webster.com/dictionary/present%20participle (emphasis added).
                                                       10
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                    Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 16 of 30 Page ID #:456



     1   Morse, use of present participles in the Agreement means that the Agreement does
     2   not apply to Plaintiff’s claims because they accrued prior to the effective date of
     3   the Agreement. See also Russell v. Citigroup, Inc., 748 F.3d 677, 679 (6th Cir.
     4   2014) (“use of the present-tense ‘arise’…suggests that the contract governs only
     5   disputes that begin [] in the present or future”); In re TFT-LCD (Flat Panel)
     6   Antitrust Litig., 2011 WL 3353867, at *1 (N.D. Cal. Aug. 3, 2011) (claims accruing
     7   before effective date not subject to arbitration based on clause “‘all disputes arising
     8   out of, relating to, or in connection with’” agreement).
     9         Even if the Agreement’s language by itself does not refute Defendants’
    10   retroactivity argument (which it does), Defendants’ argument would still fail
    11   because the Agreement does not explicitly state that it applies retroactively. For
    12   an arbitration agreement to apply retroactively, the agreement must contain
    13   “‘express, unequivocal language’” to that effect. Long v. Fid. Water Sys., Inc.,
    14   2000 WL 989914, at *3 (N.D. Cal. May 26, 2000) (declining to apply agreement
    15   prior to effective date of agreement); see also Mohebbi v. Khazen, 2014 WL
    16   6845477, at *10 (N.D. Cal. Dec. 4, 2014) (declining to enforce “arbitration clause
    17   [that] does not explicitly encompass claims that predate the signing of the”
    18   agreement) (emphasis added). There is nothing in the Agreement that expressly
    19   provides for retroactive application.
    20         The absence of any retroactivity provision is particularly telling in light of
    21   other arbitration agreements used by Defendants. In Tinder’s “Terms of Use,” the
    22   arbitration agreement is set forth under the heading “Retroactive and Prospective
    23   Arbitration, Class Action Waiver, and Jury Waiver,” and uses the word
    24   “retroactive” eleven times in that section, often in bold and/or all caps. Graham
    25   Decl., Ex. 7 at §15 (emphasis added). Defendants clearly know how to draft an
    26   arbitration agreement that reflects retroactivity, so the fact that they did not
    27   explicitly and prominently provide for such in the Agreement reflects that the
    28
                                                    11
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                    Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 17 of 30 Page ID #:457



     1   parties did not intend for the Agreement to apply retroactively. Thus, the
     2   Agreement does not apply to Plaintiff’s claims.
     3          Defendants’ argument that Sanfilippo v. Tinder, Inc., 2018 WL 6681197
     4   (C.D. Cal. Dec. 18, 2018) controls the retroactivity analysis should be rejected.
     5   Mot. at 8-9. First, although that court purported to analyze the Agreement, the
     6   court actually analyzed the summary of the Agreement (id. at *4)—which contains
     7   different language than the Agreement itself. Compare Alcala Decl., Ex. A, § 1
     8   (summary states that Agreement covers claims “arising out of or in connection
     9   with” employment), with Alcala Decl., Ex. B, § 2 (Agreement applies to claims
    10   “involving or in any way concerning” employment). But as the summary itself
    11   provides, the language of the actual Agreement, not the language in the summary,
    12   controls. Alcala Decl. Ex. A, § 5. Because the Sanfilippo court did not even
    13   analyze the terms of the controlling Agreement—and largely rested on the “in
    14   connection with” language that is absent from the Agreement itself—Sanfilippo is
    15   not persuasive. 2018 WL 6681197 at *5. Second, the court did not consider how
    16   the use of present participles in the Agreement affects the retroactivity analysis.
    17   Instead, the court simply noted that the Agreement covers a “broad scope of
    18   disputes,” id., but ignored that the operative clause only “refers to the material
    19   scope of the arbitration agreement, not temporal scope.”               Morse, 2012 WL
    20   4755035, at *4 (emphasis in original). Finally, while the court mentioned the
    21   Tinder “Terms of Use,” it conducted zero analysis regarding its implications on
    22   the Agreement. Because Sanfilippo’s reasoning is fatally flawed, it should not be
    23   followed by this Court.7
    24                 2.     The Agreement Is Unconscionable
    25          The Agreement is also unenforceable because it is procedurally and
    26   substantively unconscionable.         Armendariz v. Foundation Health Psychcare
    27   7
          Defendants’ reliance on Salgado v. Carrows Rests., Inc., 33 Cal. App. 5th 356 (2019) is also
         misplaced. Mot. at 15. The Salgado court relied on a term in an agreement (“related”) that is
    28   absent from the relevant provision of the Agreement here. See 33 Cal. App. 5th at 360.
                                                        12
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                         Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 18 of 30 Page ID #:458



     1   Services, Inc., 24 Cal. 4th 83, 114 (2000) (“Because unconscionability is a reason
     2   for refusing to enforce contracts generally, it is also a valid reason for refusing to
     3   enforce an arbitration agreement….”). An unconscionability analysis begins with
     4   an inquiry as to whether the contract in question is one of adhesion. Id. at 88. The
     5   Agreement here is a contract of adhesion: it was a standardized form document,
     6   prepared by Match, and circulated “to Plaintiff and other California employees” to
     7   sign without any opportunity for negotiation. Alcala Decl. ¶7; id. at Ex. C; SOF §
     8   B; Stirlen v. Supercuts, Inc., 51 Cal. App. 4th 1519, 1534 (1997) (finding
     9   arbitration agreement to be one of adhesion where high-ranking executive
    10   employee had no realistic ability to modify the terms); id. at 1533 (a contract of
    11   adhesion is “a standardized contract, which, imposed and drafted by the party of
    12   superior bargaining strength, relegates to the subscribing party only the
    13   opportunity to adhere to the contract or reject it”) (internal quotation marks and
    14   citation omitted). As Plaintiff’s employer, Match had superior bargaining power
    15   over Plaintiff, and she believed that she had no choice but to sign the stack of
    16   electronic documents that included the Agreement in order to remain employed.
    17   Pambakian Decl., ¶¶3-4; see Fitz v. NCR Corp., 118 Cal. App. 4th 702, 722 (2004)
    18   (“Few employees are in a position to forfeit a job and the benefits they have
    19   accrued … solely to avoid the arbitration terms that are forced upon them by their
    20   employer.”).
    21         A contract of adhesion is unenforceable when it is both procedurally and
    22   substantively unconscionable. Bischoff v. DirecTV, Inc., 180 F. Supp. 2d 1097,
    23   1107 (C.D. Cal. 2002). While both procedural and substantive unconscionability
    24   must both be present in order for a court to exercise its discretion to refuse
    25   enforcement of a contract, they “need not be present in the same degree.”
    26   Armendariz, 24 Cal. 4th at 114. Instead, a sliding scale is invoked. For example,
    27   if the contract contains terms that are substantively oppressive, then less evidence
    28   of procedural unconscionability is required, and vice versa.          Id.   Here, the
                                                   13
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                    Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 19 of 30 Page ID #:459



     1   Agreement is both procedurally and substantively unconscionable and should not
     2   be enforced.
     3                       (a)    The Agreement Is Procedurally Unconscionable
     4         Procedural unconscionability “addresses the circumstances of contract
     5   negotiation and formation, focusing on oppression or surprise due to unequal
     6   bargaining power.”        Pinnacle Museum Tower Assn. v. Pinnacle Market
     7   Development (US), LLC, 55 Cal. 4th 223, 246 (2012); id. at 247 (“‘Oppression
     8   occurs where a contract involves lack of negotiation and meaningful choice,
     9   surprise where the allegedly unconscionable provision is hidden within a prolix
    10   printed form.’”); Circuit City Stores, Inc. v. Adams, 279 F.3d 889, 893 (9th Cir.
    11   2002) (finding arbitration agreement procedurally unconscionable because it was
    12   a “take it or leave it” prerequisite to employment, and job applicants could not
    13   modify the agreement’s terms). As discussed in detail above, the timing and
    14   circumstances by Plaintiff and other employees were forced to sign the Agreement
    15   make it procedurally unconscionable. SOF § B. In context, it is clear that Match
    16   forced the arbitration agreement on employees to create a mechanism by which it
    17   could try to silence Plainiff about the sexual assault by Match’s CEO, Defendant
    18   Blatt. And despite this being a new policy to Tinder employees, Match never
    19   “openly and thoroughly described” the existence or impact of the policy to
    20   employees prior to giving it to Plaintiff and others to sign.8 Pambakian Decl., ¶¶4-
    21   5; see Fitz, 118 Cal. App. 4th at 722. No one discussed with Plaintiff the terms of
    22   the Agreement, asked whether she understood them, or asked if she had any
    23   questions. Id. at ¶4. Plaintiff had no opportunity to negotiate the terms of the
    24

    25

    26

    27
         8
          Tinder did not have an arbitration agreement or ADR policy with employees prior to Match
    28   imposing one in late 2017/early 2018. Pambakian Decl., ¶5.
                                                      14
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                      Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 20 of 30 Page ID #:460



     1   Agreement. Id.9 In fact, Plaintiff did not even know what an alternative dispute
     2   resolution policy was until after she filed the Valuation Case. Id. at ¶¶4, 6.
     3          The Agreement also is procedurally unconscionable because of the
     4   uncertainty and hidden nature of the applicable rules. Where there is either
     5   ambiguity regarding “which set of arbitration rules govern[]” or the applicable
     6   rules are “artfully hidden” because they are “not attach[ed]” to the agreement, then
     7   the agreement is procedurally unconscionable. See Harper v. Ultimo, 113 Cal.
     8   App. 4th 1402, 1405 (2003). Both problems are present here. The Agreement
     9   provides that any arbitration will proceed “in accordance with the applicable
    10   arbitration rules and procedures of the American Arbitration Association (AAA)
    11   or another alternative dispute resolution (ADR) provider selected by the parties.”
    12   Alcala Decl., Ex. B, § 6. Thus, on its face, the Agreement does not disclose “which
    13   set of arbitration rules govern[].” Harper, 113 Cal. App. 4th at 1406-07.10 Nor
    14   does the Agreement clearly state that Plaintiff’s employer could unilaterally select
    15   an ADR provider, which is precisely what Defendants did here. Graham Decl.,
    16   ¶¶7, 9. Additionally, the applicable rules are “artfully hidden.” Defendants take
    17   the position that the AAA Employment Rules govern their dispute with Plaintiff
    18   (again, despite the rules being silent on this issue). Hayes Decl., Ex. 1 at Hayes-5.
    19   But the AAA Employment Rules, in turn, require the parties to submit to a
    20   confidential arbitration, even though the Agreement itself imposes no such
    21   requirement. Graham Decl., Ex. 8, Rule 23.
    22

    23   9
           A plaintiff is not “required, as a prerequisite to finding procedural unconscionability, that [she]
    24   show [she] tried to negotiate standardized contract provisions.” Sanchez v. Valencia Holding
         Co., LLC, 61 Cal. 4th 899, 914 (2015).
    25   10
            The Court should also void the Agreement for failure to specify the rules to be applied in an
         arbitration. See Flores v. Nature’s Best Distribution, LLC, 7 Cal. App. 5th 1, 10-11 (2016)
    26   (agreement to arbitrate before AAA voided because no meeting of the minds on applicable rules).
         Even worse, the Agreement also fails to specify the ADR provider. Therefore, the Court should
    27   not enforce the Agreement because “the intention of the parties in material particulars cannot be
         ascertained.” Bustamante v. Intuit, Inc., 141 Cal. App. 4th 199, 209 (2006) (internal quotation
    28   marks and citation omitted).
                                                             15
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                               Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 21 of 30 Page ID #:461



     1         Defendants also never provided Plaintiff with a copy of the full set of
     2   arbitration rules under which she would be bound. Pambakian Decl., ¶3. Instead,
     3   the summary document directed Plaintiff to go outside that document to review the
     4   full terms of the Agreement. Alcala Decl., Ex. A at Alcala-6. Courts have
     5   routinely held arbitration agreements as procedurally unconscionable where the
     6   plaintiff was not provided with a copy of the arbitration rules to which the
     7   employee will be bound. See, e.g., Fitz, 118 Cal. App. 4th at 701, 721 (2004)
     8   (NCR’s “employee-dispute resolution policy, known as Addressing Concerns
     9   Together (ACT),” incorporated “arbitration rules that were not attached and
    10   require[d] the other party to go to another source in order to learn the full
    11   ramifications of the arbitration agreement”); Harper, 113 Cal. App. 4th at 1406-
    12   1407 (2003) (“inability to receive full relief is artfully hidden by merely
    13   referencing the Better Business Bureau arbitration rules, and not attaching those
    14   rules to the contract for the customer to review[,]” which forced the customer to
    15   go to another source to learn that the arbitration agreement curtailed his ability to
    16   receive full relief); Gutierrez v. Autowest, Inc., 114 Cal. App. 4th 84 (2003)
    17   (Gutierrez “never given or shown a copy of the arbitration rules of the American
    18   Arbitration Association (AAA), the designated arbitration provider”); Patterson v.
    19   ITT Consumer Financial Corp., 14 Cal. App. 4th 1659, 1665 (1993) (at signing,
    20   “borrowers were not given a copy of the procedural rules of the National
    21   Arbitration Forum (NAF); the rules were sent to the borrowers only once ITT had
    22   initiated a claim against them”). Moreover, while Plaintiff may have had the
    23   option to download the DocuServe file after she completed it (which only included
    24   the summary of the Agreement), Plaintiff does not recall doing so, and no one ever
    25   gave her a final executed copy of the Agreement. Pambakian Decl., ¶3. Because
    26   the Agreement is a “take it or leave” contract chock-full of hidden terms, the
    27   Agreement is procedurally unconscionable.
    28
                                                   16
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                   Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 22 of 30 Page ID #:462



     1                         (b)     The Agreement Is Substantively Unconscionable
     2          “Substantive unconscionability pertains to the fairness of an agreement’s
     3   actual terms and to assessments of whether they are overly harsh or one-sided.”
     4   Magno v. College Network, Inc., 1 Cal. App. 5th 277, 284 (2016). The Agreement
     5   is substantively unconscionable because it is biased and provides Defendants with
     6   unilateral powers that are not reciprocated to Plaintiff. Ingle v. Circuit City Stores,
     7   Inc., 328 F.3d 1165, 1170 (9th Cir. 2003) (“Unconscionability refers to ‘an absence
     8   of meaningful choice on the part of one of the parties together with contract terms
     9   which are unreasonably favorable to the other party.’”).
    10          First, requiring Plaintiff’s arbitration to be confidential is unconscionable.
    11   See Davis v. O’Melveny & Myers, 485 F.3d 1066, 1078-79 (9th Cir. 2007)
    12   (abrogated on other grounds) (confidentiality clause in arbitration agreement
    13   substantively unconscionable). As discussed above, the Agreement arose just a
    14   few months after Plaintiff refused to accept hush money in exchange for signing a
    15   non-disclosure/disparagement agreement regarding Blatt’s sexual assault and the
    16   deficient investigation that followed and Plaintiff’s refusal to throw a reporter off
    17   the trail of exposing Blatt’s assault. SOF § B; ¶¶47-49. After Plaintiff repeatedly
    18   rejected Defendants’ attempts to keep her silent and cover up Defendants’
    19   misconduct, Defendants made Plaintiff sign the Agreement and now try to use it—
    20   based on AAA Employment Rules that were never referenced in the Agreement—
    21   to backdoor in a confidentiality obligation that they were unable to secure
    22   voluntarily. The AAA confidentiality provision has the effect of protecting sexual
    23   predators and the corporate cultures that refuse to remove these predators from
    24   their positions of power.          In this context, the Agreement’s confidentiality
    25   requirement is overly harsh and renders the Agreement unconscionable.11 See De
    26   11
            The savings clause in AAA Employment Rule 23 (enforcing confidentiality unless “the law
         provides to the contrary”) does not fix the unconscionability of the provision. See O’Melveny &
    27   Myers, 485 F.3d at 1079 (rejecting similar savings clause because “[n]o existing rule of contract
         law permits a party to resuscitate a legally defective contract merely by offering to change it”)
    28   (internal quotation marks and citation omitted).
                                                          17
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                            Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 23 of 30 Page ID #:463



     1   La Torre v. CashCall, 5 Cal. 5th 966, 976 (2018) (must consider “process by which
     2   the contractual parties arrived at the agreement and the larger context surrounding
     3   the contract” in evaluating unconscionability).
     4         Second, the Agreement provides a unilateral right for Defendants to amend,
     5   modify, change, or revoke the agreement without providing Plaintiff any
     6   corresponding right. Section 16.3 of the Agreement states that the “Program can
     7   be modified or revoked in writing only by the Company’s corporate general
     8   counsel or chief human resources officer[,]” while “[n]o employee of the
     9   Company can orally amend, modify or change the terms of this Program.” Alcala
    10   Decl., Ex. B (emphasis added). This provision is unconscionable because it
    11   proscribes Plaintiff’s ability to terminate or modify the contract. Circuit City, 328
    12   F.3d at 1179 (“by granting itself the sole authority to amend or terminate the
    13   arbitration agreement, Circuit City proscribes an employee’s ability to consider
    14   and negotiate the terms of her contract.”); id. at 1179 (therefore, “the provision
    15   affording Circuit City the unilateral power to terminate or modify the contract is
    16   substantively unconscionable.”); Peleg v. Neiman Marcus Grp., Inc., 204 Cal.
    17   App. 4th 1425, 1462 (2012) (this unconscionability persists “regardless of whether
    18   or not the employer has exercised its unilateral right to amend, modify, or terminate
    19   the agreement; it is the ability to do so that matters.”) (emphasis in original).
    20         Third, any delegation of questions concerning the Agreement’s
    21   enforceability to an arbitrator is unconscionable. Defendants argue that their
    22   “invocation of the rules of AAA…‘constitutes clear and unmistakable evidence
    23   that the parties agreed to arbitrate arbitrability.’” Mot. at 16 n.5. Defendants’
    24   reading of the Agreement suggests that an arbitrator must determine the “existence,
    25   scope or validity of the arbitration agreement,” including the enforceability of the
    26   Agreement, because of the supposed incorporation of AAA rules. See Graham
    27   Decl., Ex. 8, Rule 6(a); Brennan v. Opus Bank, 796 F.3d 1125, 1133 (9th Cir. 2015)
    28   (“incorporation of the AAA rules [] delegates enforceability questions to the
                                                    18
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                    Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 24 of 30 Page ID #:464



     1   arbitrator”). But the Agreement does not “clearly and unmistakably” delegate
     2   questions about the validity and enforceability of the Agreement to an arbitrator
     3   because the Agreement’s explicit delegation provision only puts questions about
     4   the “scope and application” of the Agreement—not its validity or enforceability—
     5   before an arbitrator. Alcala Decl., Ex. B, § 13. Thus, to the extent the Agreement
     6   could be read to delegate all questions of arbitrability to an arbitrator, that
     7   delegation is substantively unconscionable because it would deviate from the
     8   Agreement’s express terms and thus be unjust to enforce in this context.
     9         Fourth, the Arbitration Agreement carves out a right to utilize the court
    10   system for claims “arising out of or related to the unauthorized use, disclosure or
    11   misappropriation of the confidential and/or proprietary information of either
    12   party.” Alcala Decl., Ex. B, § 3. While the Agreement, on paper, does provide
    13   Plaintiff with the same right, in practice this provision is overwhelmingly one-
    14   sided, as Defendants are far more likely than Plaintiff to have inventions, trade
    15   secrets, or other confidential information that would benefit from this protection.
    16   Courts have found arbitration agreements to be unfairly one-sided where, like here,
    17   they compel arbitration of claims more likely to be brought by the weaker party
    18   but exempt from arbitration the types of claims that are more likely to be brought
    19   by the stronger party. Fitz, 118 Cal. App. 4th at 724; Mercuro v. Superior Court,
    20   96 Cal. App. 4th 167, 176 (2002) (court found unfairly one sided an arbitration
    21   agreement that covered “some employment-related claims including employment
    22   discrimination but excluded others such as … equitable relief for unfair
    23   competition, unauthorized disclosure of trade secrets or violation of intellectual
    24   property rights”).
    25         Finally, assuming the Agreement applies retroactively, such a clause is
    26   substantively unconscionable. Because Blatt sexually assaulted Plaintiff in 2016,
    27   and Defendants’ deficient investigation and cover up occurred throughout 2017,
    28   Plaintiff could have brought claims in court well before signing the Agreement in
                                                  19
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                 Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 25 of 30 Page ID #:465



     1   2018. However, instead of rushing to court to seek relief—as was her right—
     2   Plaintiff first attempted to resolve her claims informally by following her
     3   employer’s process. See, e.g., ¶¶24-43. Defendants repaid Plaintiff’s attempt to
     4   be a good corporate citizen by slipping an individual arbitration agreement into a
     5   package of corporate policies and demanding that she sign them. They did this
     6   without disclosing their belief that they could use the arbitration agreement to deny
     7   Ms. Pambakian her day in court (simply because she did not sue them fast enough)
     8   and despite her earlier statement that she was seeking an attorney to represent her
     9   regarding the exact matter to which Defendants now claim (with no support in the
    10   Agreement itself) the Agreement retroactively applies. Because the purported
    11   retroactivity clause operates to penalize a victim of sexual assault for voluntarily
    12   following corporate procedures before instituting legal action, the Agreement is
    13   unconscionable.
    14         Because     the Agreement is both procedurally and substantively
    15   unconscionable, the Court should not enforce the Agreement. Although the Court
    16   may in its discretion either sever unconscionable provisions or refuse to enforce
    17   the agreement, California courts generally bar enforcement of an agreement—like
    18   the one here—that is “permeated by unconscionability.” Carbajal v. CWPSC, Inc.,
    19   245 Cal. App. 4th 227, 254 (2016). “An employment arbitration agreement can be
    20   considered permeated by unconscionability if it contains more than one unlawful
    21   provision.” Id. (internal quotation marks and citation omitted) (emphasis in
    22   original). Thus, in Carbajal, the court upheld refusal to enforce an arbitration
    23   agreement that “contain[ed] three substantively unconscionable terms”—which is
    24   fewer than the amount of unconscionable terms challenged here. Id. Because it
    25   would be unjust to enforce the unconscionable Agreement, the Court should deny
    26   the Motion.
    27

    28
                                                   20
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                   Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 26 of 30 Page ID #:466


                            (c)    Public Policy Concerns Warrant Denying The
     1                             Motion To Compel Arbitration
     2         Forcing Plaintiff, a sexual assault victim, into confidential arbitration also
     3   would violate public policy. In the wake of the #MeToo movement, public policy
     4   concerns over mandated arbitration of claims involving sexual assault and
     5   harassment have sparked a legislative response.        Just last week, on Friday,
     6   September 20, the U.S. House of Representatives passed the bi-partisan Forced
     7   Arbitration Injustice (“Fair”) Act to combat situations such as this. The Fair Act
     8   will ban businesses from including mandatory arbitration clauses requiring
     9   employees and consumers to resolve legal disputes in silent, confidential, private
    10   arbitration. It will also invalidate current agreements with mandatory arbitration
    11   clauses.
    12         After the #MeToo movement brought the issues of forced arbitration to light
    13   in the context of sexual assault, many major tech corporations, such as Google and
    14   Uber, have voluntarily withdrawn their policies mandating arbitration of such
    15   claims. Match, on the other hand, has made no such efforts. Instead, Match added
    16   an arbitration clause to their employment policies in the wake of a sexual assault
    17   with the sole purpose of silencing the victim and forcing her into a biased
    18   arbitration program. Match’s policy should not be enforced.
    19         C.     DEFENDANTS CANNOT ENFORCE THE AGREEMENT BECAUSE
                      THEY ARE IN BREACH
    20

    21         Even assuming the Agreement is valid and enforceable—which it is not—
    22   the Motion also should be denied because Defendants breached the Agreement. It
    23   is “[a] bedrock principle of California contract law [] that ‘[h]e who seeks to
    24   enforce a contract must show that he has complied with the conditions and
    25   agreements of the contract on his part to be performed.’” Brown v. Dillard’s, Inc.,
    26   430 F.3d 1004, 1010 (9th Cir. 2005) (quoting Pry Corp. of Am. v. Leach, 177 Cal.
    27   App. 2d 632, 639 (1960)); see Wiz Tech., Inc. v. Coopers & Lybrand, 106 Cal.
    28   App. 4th 1, 12 (2003) (“It is well settled that the breach of an important condition
                                                  21
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                  Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 27 of 30 Page ID #:467



     1   may excuse the other party from performance.”). In Brown, the Ninth Circuit
     2   applied this principle to deny a motion to compel arbitration by an employer who
     3   breached its arbitration agreement by refusing to respond to an employee’s
     4   arbitration demand. See Brown at 1010 (“Dillard’s breach of its obligations under
     5   the arbitration agreement deprives it of the right to enforce that agreement.”).
     6         Just like the defendant in Brown, Blatt “clearly breached the arbitration
     7   agreement” by filing his defamation complaint against Plaintiff in federal court.
     8   See id.; Graham Decl., Ex. 3. Defendants cannot dispute this because Blatt
     9   explicitly admits in his demand for arbitration that these very defamation claims
    10   are covered by the Agreement. Hayes Decl., Ex. 2, ¶5. Blatt also admits that his
    11   defamation case is “related” to this action. Id. at Hayes-2, Hayes-58. Because
    12   Blatt breached the Agreement by filing his defamation complaint, he cannot
    13   enforce the Agreement against Plaintiff in this related action.
    14         Additionally, all of the Defendants breached the Agreement by filing a
    15   consolidated arbitration demand against Plaintiff. The Agreement states: any
    16   “arbitration shall proceed solely on an individual basis without the right for any
    17   claims to be arbitrated as a class, consolidated, collective or representative action.
    18   Claims may not be joined or consolidated unless agreed to by all parties in writing.”
    19   Alcala Decl., Ex. B, § 2. Despite this provision, Defendants jointly filed a single
    20   arbitration demand against Plaintiff regarding the claims in this action without her
    21   knowledge or consent. Hayes Decl., Ex. 1 at Hayes-5; Graham Decl., ¶¶7, 9.
    22         This is a breach of the plain terms of the Agreement. First, there can be no
    23   dispute that Match, IAC, and Blatt are three separate parties.            Mot. at 17
    24   (distinguishing Match from separate “third parties” IAC and Blatt). Thus, their
    25   arbitration demand was not made on “an individual basis.” Second, by requesting
    26   arbitration of Plaintiff’s claims in a single proceeding, Defendants attempt to bring
    27   a consolidated action. See Wright & Miller, 9A Fed. Prac. & Proc. Civ. § 2382
    28   (3d ed.) (“[i]n the context of legal procedure” consolidations means, inter alia,
                                                   22
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                    Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 28 of 30 Page ID #:468



     1   combining actions such as when “several actions are pending between the same
     2   parties stating claims that might have been set out originally as separate counts in
     3   one complaint”); see generally id. § 2384 (consolidation occurs when actions
     4   involving same set of parties based on overlapping facts are combined).
     5   Defendants’ breach of this material provision of the Agreement excuses Plaintiff
     6   from performing under the Agreement. See Wiz Tech., 106 Cal. App. 4th at 12 (“It
     7   is well settled that the breach of an important condition may excuse the other party
     8   from performance.”); Sanchez v. W. Pizza Enterprises, Inc., 172 Cal. App. 4th 154,
     9   181, (2009) (abrogated on other grounds) (waivers of group proceedings “are
    10   important provisions”).
    11         Defendants also breached the Agreement by filing a demand with the AAA
    12   without first meeting and conferring with Plaintiff. The Agreement states that the
    13   arbitration will take place before “the American Arbitration Association (AAA) or
    14   another alternative dispute resolution (ADR) provider selected by the parties.”
    15   Alcala Decl. Ex. B, § 6 (emphasis added). Defendants filed their arbitration
    16   demand with the AAA without consulting with Plaintiff. Graham Decl., ¶¶7, 9.
    17   Plaintiff thus had no role in “select[ing]” the ADR provider or the rules governing
    18   the ADR process as contemplated by the Agreement. Defendants’ actions violated
    19   Plaintiff’s contractual rights, and—together with their other breaches—require
    20   denial of the Motion.
    21         D.     BLATT WAIVED HIS RIGHT TO ENFORCE THE AGREEMENT
    22         While the Motion should be denied as to all Defendants, Blatt also cannot
    23   enforce the Agreement because he waived his right to arbitrate by filing suit against
    24   Plaintiff in federal court. “[A] party seeking to prove waiver of a right to
    25   arbitration must demonstrate: (1) knowledge of an existing right to compel
    26   arbitration; (2) acts inconsistent with that existing right; and (3) prejudice to the
    27   party opposing arbitration resulting from such inconsistent acts.”         Martin v.
    28
                                                   23
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                   Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 29 of 30 Page ID #:469



     1   Yasuda, 829 F.3d 1118, 1124 (9th Cir. 2016) (internal quotation marks and citation
     2   omitted). Each of these elements is established here.
     3         First, Blatt’s arbitration demand evidences his knowledge of his right to
     4   arbitrate. Second, Blatt’s filing of a court action is inconsistent with his supposed
     5   right to arbitrate. See Steiner v. Horizon Moving Sys., Inc., 2008 WL 4822774, at
     6   *3 (C.D. Cal. Oct. 30, 2008) (“The second requirement for waiver exists here, as
     7   Plaintiff has acted inconsistently with the existing right by filing a lawsuit in lieu
     8   of seeking arbitration of [his] claims.”). Indeed, Blatt has continued litigating his
     9   defamation action in court, more than a month and a half after filing his complaint,
    10   instead of dismissing it to solely pursue arbitration. Finally, Plaintiff has suffered
    11   prejudice. Prejudice is established when parties “have incurred costs that they
    12   would not otherwise have incurred” or when “defendants have received an
    13   advantage from litigating in federal court that they would not have received in
    14   arbitration.” Martin, 829 F.3d at 1126. Blatt has gained an unfair advantage by
    15   getting a preview of Plaintiff’s arguments, which he can now use to craft his legal
    16   strategy in the arbitration. Additionally, by litigating parallel actions in court and
    17   arbitration, Blatt is attempting to see which forum provides him with the best
    18   result. This is precisely the type of unfair gamesmanship that establishes prejudice,
    19   and the Motion should be denied as to Blatt. See Steiner, 2008 WL 4822774, at *3
    20   (prejudice based on forum shopping).
    21         E.     DEFENDANTS’ EQUITABLE ESTOPPEL ARGUMENT MUST
                      BE REJECTED
    22

    23         Defendants’ argument that Plaintiff is equitably estopped from opposing
    24   arbitration should be rejected because it is based on a misreading of the law.
    25   Defendants argue that Plaintiff cannot avoid arbitration because her claims “are
    26   premised on application of Match’s policies and inextricably intertwined with
    27   those policies.” Mot. at 19. But the cases cited by Defendants make clear that
    28   equitable estoppel only applies when claims are “inextricably bound up with the
                                                   24
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                    Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
Case 2:19-cv-07053-MWF-FFM Document 45 Filed 09/25/19 Page 30 of 30 Page ID #:470



     1   contractual obligations of the agreement containing the arbitration clause.”
     2   Goldman v. KMPG LLP, 173 Cal. App. 4th 209, 214 (2009) (emphasis added); see
     3   also Boucher v. Alliance Title Co., Inc., 127 Cal. App. 4th 262, 272 (2005) (“[b]y
     4   relying on contract terms…a plaintiff may be equitably estopped from repudiating
     5   the arbitration clause contained in that agreement”) (emphasis added). Because
     6   Plaintiff is not basing her claims on the Agreement, Defendants’ argument is
     7   meritless and poses no barrier to denying the Motion.
     8   IV.   CONCLUSION
     9         For the foregoing reasons, Plaintiff respectfully requests that the Court deny
    10   Defendants’ Motion.
    11

    12   Dated: September 25, 2019
    13

    14

    15
                                         ____________________________________
                                         M. Elizabeth Graham (SBN 143085)
    16                                   Kimberly A. Evans (pro hac vice pending)
                                         Paige Alderson (admitted pro hac vice)
    17                                   GRANT & EISENHOFER P.A.
                                         One Market Street
    18                                   Spear Tower, 36th Floor
                                         San Francisco, CA 94105
    19                                   Tel: 415-293-8210
                                         Fax: 415-789-4367
    20                                   egraham@gelaw.com
                                         kevans@gelaw.com
    21                                   palderson@gelaw.com
    22                                   Counsel for Plaintiff
    23

    24

    25

    26

    27

    28
                                                  25
         PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO                  Case No. 2:19-cv-07053
         COMPEL ARBITRATION AND DISMISS OR STAY LITIGATION
